Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Response to Amendment
The RCE and amendment filed 7/19/2022 has been entered
Claims 1, 3, 5, 7, 9-11, 13, 15, 17, and 19-20 are allowed.
Claims 2, 4, 6, 8, 12, 14, 16, 18 are canceled

Allowable Subject Matter
Claims 1, 3, 5, 7, 9-11, 13, 15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to early frequency reporting for fast carrier aggregation (CA) and/or dual connectivity (DC).   
Prior art was found for the claims as follows:
Dalsgaard (US 2021/0045000)
Hong (US 2019/01329000)
Virtej (US 2019/0150014)
Hong (US 2019/0037425)
For the independent claims 1, 11, and 20, Dalsgaard (US 2021/0045000) teaches in Fig 5C and paragraph 50 that the UE receives idle mode measurement configuration of frequencies to measure, and in the results the UE may include whether or not the UE can aggregate a given measured carrier with the carrier of the serving cell.  Dalsgaard does not teach receiving a response message in response to a connection request to transition from RRC idle/inactive to RRC connected, however Hong (US 2019/01329000), amongst other references, teaches this in paragraph 199.  Dalsgaard does not teach where the idle/inactive measurement information includes cell IDs associated with a specific frequency, however Hong (US 2019/0037425) teaches in paragraph 127 that cell identifiers may be includes in idle mode measurement results.  Dalsgaard further does not teach checking the measured frequencies to determine at least one valid cell before then checking whether the frequencies for the valid cell(s) are capable of CA or DC operation with the serving frequency.   Virtej (US 2019/0150014) teaches in paragraph 52 that the eNB, may configure a given threshold for a minimum signal strength of a measured cell before the measurements of the cell may be reported, hence the UE would have a criterion for whether a cell is valid, however Virtej does not teach checking CA or DC capability based on first determining valid cells.  It also would not be reasonable to combine all the references mentioned to reject the independent claims.     
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412         

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412